DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 5/9/2022. Claims 1-14 & 21-26 are pending in this application. Claims 15-20 are canceled. 
Allowable Subject Matter
2.	Claims 1-14 & 21-26 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
a second electrode on the first electrode, the second electrode comprising a first layer, a second layer, and a third layer; and a dielectric layer between the first electrode and the second electrode, wherein the first layer is adjacent to the dielectric layer, and the third layer is spaced apart from the first layer with the second layer interposed therebetween, and wherein the first layer includes titanium nitride (TiN), wherein the second layer includes nickel (Ni), titanium (Ti), and nitrogen(N), and wherein the third layer includes nickel (emphasis added), as in the context of claim 1; and
a second electrode on the first electrode, the second electrode comprising a first layer including an A-metal and nitrogen, a second layer, and a third layer including a B- metal; and a dielectric layer disposed between the first electrode and the second electrode, wherein the first layer is adjacent to the dielectric layer, and the third layer is spaced apart from the first layer with the second layer interposed therebetween, wherein a work function of the B-metal is greater than a work function of an A-metal nitride, as in the context of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/16/22